DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 4, and 7–22 is/are pending.
Claim(s) 3, 5, and 6 is/are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 May 2021 was filed after the mailing date of the non-final Office Action on 23 April 2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 23 July 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1, 2, 4, and 7–22 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Tsutsui et al. (US 2016/0268584 A1, hereinafter Tsutsui).
Tsutsui discloses a current interrupt device (16, [0017]) comprising a first connection part (16a) having one surface on which an inclined surface is formed (Fig. 1, [0017]); and a second connection part (16b) having one surface on which an inclined surface having a shape corresponding to the inclined surface of the first connection part (16a) is formed (Fig. 1, [0017]), wherein the inclined surface of the first connection part (16a) and the inclined surface of the second connection part (16b) contact each other to form a contact interface (17, [0017]), the first connection part (16a) and the second connection part (16b) are electrically connected to each other (Fig. 1, [0017]), and the inclined surface of the first connection part (16a) and the inclined surface of the second connection part (16b) are configured to dislocated with respect to each other on the contact interface (17) to interrupt electrical connection between the first connection part (16a) and the second connection part (16b, [0017]).
Tsutsui does not disclose, teach, or suggest the following distinguishing feature(s):
A current interrupt device comprising at least two pressing parts including

an upper pressing part disposed above a first connection part to press the first connection part downward, and a lower pressing part disposed below the first connection part to press the first connection part upward; or
a first upper pressing part disposed above a first connection part to press the first connection part downward, and a second upper pressing part disposed above a second connection part to press the second connection part downward; and a first lower pressing part disposed below the first connection part to press the first connection part upward, and a second lower pressing part disposed below the second connection part to press the second connection part upward.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725